Per Curiam.

Respondent attacks the findings of fact made by the Board of Commissioners on Grievances and Discipline on the. ground that relator presented no witnesses other than the complaining witnesses, and that the board resolved all questions *37of credibility against respondent in favor of the complaining witnesses. Section 2 of Rule XVIII of the Rules of Practice of the Supreme Court authorizes the Board of Commissioners on Grievances and Discipline to “take evidence, make findings and submit recommendations” to the court concerning complaints of professional misconduct. We are of the opinion that the record fully sustains the findings made by the board.
Respondent contends that he was prevented from instituting legal action in these cases because he encountered unforeseen legal problems. Assuming this to be true, it cannot excuse his lies and misrepresentations to his clients concerning the state of their affairs. The Canons of Professional Ethics place the burden on the lawyer to explain, in terms the client can understand, what the lawyer is doing in the client’s behalf or why he is doing nothing.
The court finds that respondent is guilty of professional misconduct subsequent to that for which he was reprimanded on December 23, 1964, and judgment is therefore rendered suspending him indefinitely from the practice of law.

Report confirmed and judgment accordingly.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.